Judgment unanimously affirmed. Memorandum: Any error in the court’s limitation on defense counsel’s cross-examination of a prosecution witness was harmless beyond a reasonable doubt. The only material testimony presented through that witness was that defendant was at the scene of the crime, a fact which defendant admitted. Thus, there was no need to impeach the witness. Although there may have been a technical violation of CPL 710.30, that error was also harmless. The portion of the statement omitted from the notice was totally innocuous and contained nothing that incriminated defendant. (Appeal from judgment of Monroe County Court, Celli, J. — manslaughter, first degree.) Present — Dillon, P. J., Denman, Green, Pine and Balio, JJ.